United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT                                 October 20, 2006

                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                        No. 05-30826



                           In Re: JJSA LIQUIDATION TRUST

                                                                    Debtor.

           - - - - - - - - - - - - - - - - - - - - - - - - -

                               PLACID REFINING COMPANY,

                                                                                   Appellant,

                                            VERSUS


                              OAKRIDGE CONSULTING, INC.

                                                                                   Appellee.



               Appeal from the United States District Court
                   for the Eastern District of Louisiana
                                      (2:05-CV-1854)
Before GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Jitney Jungle Stores of America operates gas stations through

its subsidiary Pump & Save (collectively, “the debtor”).                                         On

October 12,         1999,     the    debtor     filed      a   voluntary       petition      for

reorganization under Chapter 11 of the United States Bankruptcy



       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
Code.   Subsequently, on December 15, 2000, the bankruptcy court

confirmed a reorganization plan that named Oakridge Consulting

(“Oakridge”)   as   plan   administrator.   The   reorganization   plan

granted Oakridge the power to prosecute all causes of action

transferred to the debtor’s post confirmation estate.          In its

capacity as plan administrator, Oakridge filed suit against Placid

Refining Company (“Placid”), to recover preferential payments made

during the 90-day period preceding the debtor’s Chapter 11 filing.

     Placid, a gasoline producer and distributor, began supplying

the debtor with gasoline in the late 1980s. In 1991, the debtor

executed a credit agreement with Placid that provided the debtor

with a $500,000 credit limit for gasoline purchases payable through

electronic funds transfer (EFT).

     In 1997, Placid reduced the credit limit from $500,000 to

$300,000 because of concerns about the debtor’s weakened financial

condition following a leveraged buyout.       By 1999, the debtor’s

finances had deteriorated further and on August 4th of that year,

Placid again reduced the credit limit, this time from $300,000 to

$125,000.   Placid also required the debtor pay by wire transfer

instead of EFT.

     Once the $125,000 credit limit took effect, the debtor had to

immediately pay down approximately $175,000 to bring its account

within the limit and to continue to receive gasoline from Placid.

From that point on, the debtor paid invoices from Placid more

frequently in order to keep its balance from exceeding $125,000.

                                   2
       On October 12, 1999, the debtor filed for Chapter 11 relief.

The bankruptcy court found that $222,016.43 in payments made by

Pump & Save to Placid during the 90-day period before October 12,

1999       constituted      preferences         under     11     U.S.C.     §    547(b).1         In

reaching its conclusion, the bankruptcy court rejected Placid’s

argument that it did not receive the payments at issue on account

of an antecedent debt.                  See 11 U.S.C. § 547(b)(2).                       It also

concluded that the ordinary course of business exception, 11 U.S.C.

§   547(c)(2),        and    the    contemporaneous            exchange         for   new      value

exception,       11    U.S.C.      §    547(c)(1),        were    not     applicable.            The

district court affirmed.

       This Court reviews the bankruptcy court’s ruling under the

same       standards       used    by    the     district        court      on    its     review:


       1

Section 547(b) provides:

       [T]he trustee may avoid any transfer of an interest of the debtor in property-
               (1) to or for the benefit of a creditor;
               (2) for or on account of an antecedent debt owed by           the debtor
       before such transfer was made;
               (3) made while the debtor was insolvent;
               (4) made–
                       (A) on or within 90 days before the date of the       filing of
               the petition . . . and
               (5) that enables such creditor to receive more than such creditor would
       receive if–
                       (A) the case were a case under chapter 7 of this               title;
                       (B) the transfer had not been made; and
                       (C) such creditor received payment of such debt                to the
       extent provided by the provisions of this             title.

11 U.S.C. § 547(b).

                                                 3
conclusions of law are reviewed de novo, findings of fact are

reviewed for clear error, and mixed questions of law and fact are

reviewed de novo.     In re CPDC, Inc. (Zer-Ilan v. Frankford), 337
F.3d 436, 441 (5th Cir. 2003); see FED. R. BANKR. P. 8013.

     Placid argues that the contemporaneous exchange for new value

exception applies, and also that the payments at issue meet the

ordinary    course   of   business   exception.   We   agree   with   the

bankruptcy court and district court that these arguments are

unpersuasive.

     After careful review of the briefs and oral arguments of the

parties, we AFFIRM the decisions of the bankruptcy court and the

district court for the reasons stated in their opinions.

AFFIRMED.




                                     4